Citation Nr: 1144623	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  09-35 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for disability manifested by a weakened immune system.

2.  Entitlement to service connection for an eye disability (chronic allergic conjunctivitis), also claimed as episcleritis.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The Veteran served on active duty from October 1965 to October 1968, to include verified service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision, in which the RO denied service connection for the above disabilities.  A notice of disagreement was received in December 2008, a statement of the case (SOC) was issued in July 2009, and a substantive appeal was received in September 2009.  The Veteran presented testimony at a Board hearing in July 2011.  A transcript of the hearing is associated with the Veteran's claims file. 

During the Board hearing, the issue of entitlement to service connection for ear infections was raised by the Veteran, but this issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The Board notes that, during most of the appellate period, the Veteran was represented by a veterans' service organization (VSO), the Veterans of Foreign Wars of the U.S., which withdrew as the Veteran's accredited representative in May 2011.  During the Board hearing, the Veteran indicated that he wished to proceed without representation.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In various statements and during the Board hearing, the Veteran claims that a VA eye doctor told him that his eye problems were due to a weakened immune system due to exposure to herbicides (Agent Orange).  He also indicated that, three weeks before the Board hearing, he had seen the same eye doctor for an annual examination at the West Palm Beach VA Medical Center (VAMC).  VA medical records show treatment for chronic allergic blepharo-conjunctivitis in both eyes with a history of episcleritis/superior limbic keratoconjunctivitis.

However, there is no competent medical opinion addressing the issue of whether the claimed disabilities were due to exposure to herbicides.

Since the Veteran's military personnel records show that he served in Vietnam during the applicable time period, he is presumed to have been exposed to herbicide agents.  38 U.S.C.A. § 1116(f) (West 2002 & Supp. 2011).  As such, the Board finds that a VA examination is warranted for the purpose of identifying whether the Veteran has disability manifested by a weakened immune system and determining the etiology of any eye disability, to include chronic allergic conjunctivitis and/or episcleritis.  The Board notes that, in April 2011, the RO determined that the Veteran's service treatment records are unavailable.

Further, the Veteran testified that he receives treatment at the VA for the claimed disabilities.  However, it appears that the most recent VA treatment records associated with the claims file are from August 2009.  As VA medical records are constructively of record and must be obtained, the AMC/RO should obtain VA treatment records from August 2009 to the present.  See 38 C.F.R. § 3.159 (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should obtain VA treatment records from the West Palm Beach VAMC and the Okeechobee VA outpatient clinic, from August 2009 to the present.  If additional records are not available, or the search for any such records otherwise yields negative results, that fact should be clearly documented in the claims file.

2.  After completion of 1 above, the Veteran should be afforded an appropriate VA examination to identify any eye disability found, to include any disability due to a weakened immune system, and to determine the etiology of any eye disability, to include chronic allergic conjunctivitis and/or episcleritis.  The claims file must be made available to the examiner for review.  Following a review of the relevant medical evidence in the claims file, to include post-service medical records; the medical history obtained from the Veteran; the clinical evaluation; any tests that are deemed necessary; and after examining the Veteran, the examiner should opine whether it is at least as likely as not (a 50% percent or greater probability) that any eye disability found was/were manifested during or otherwise caused by active duty service or any incident therein, to include as due to Agent Orange exposure.  

The examiner is also requested to provide a rationale for any opinion expressed. 

3.  After completion of the above, and any additional development deemed necessary, the issues on appeal should be readjudicated.  If the benefits sought on appeal are not granted, the Veteran should be provided with a supplemental SOC and be afforded an opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


